PER CURIAM.
The appellant arrived at the port of New York on the steamer City of New York, May 11, 1892, bringing with him upon the steamer for importation certain theatrical costumes and properties, owned by him and iris brother as copartners, to he used in a certain play to be produced at a theatre of which he and his brother were the proprietors. The question upon this appeal is whether these importations were exempt from duty under paragraph 686 of the tariff act of 1890, which includes in the free list “professional hooks, implements, instruments, and tools of trade, occupation, or employment, in the actual possession at the time of the persons arriving in the United States; hut this exemption shall not be construed to include machinery or other articles, imported for use in any manufacturing establishment, or for any other person or persons, or for sale.” The board of general appraisers decided that the importations were not exempt from duty, hut were excluded because the articles were imported as well for another person as for the one arriving with them, and the circuit court, which affirmed the decision of the hoard of general appraisers, was of the same opinion. We think the construction thus placed upon the statute too narrow and illiberal. The meaning of the restrictive clause, giving the language its natural import, is to exclude from the exemption such articles as are brought by the one arriving with them, not for himself, hut for some one else. Its apparent purpose is to suppress a common practice, and prevent the importation free of duty of professional hooks, etc., which have been procured by the person arriving with them, not for himself, but as a friendly office for some other person. Except for the restrictive clause, all such enumerated articles would escape duty, if brought here by the person arriving *56with them. Obviously, it was not the intention of congress to exempt only such tools, instruments, etc., as are to be used exclusively by the person who arrives with them. Such a construction would lead to the absurdity of making professional books dutiable if the owner intended to permit his students to pse them, or tools in trade, if he intended to allow his workmen to use them. In the most favorable view for the appellee, the question is one of doubt, and the doubt should be resolved in favor of the appellant, “as duties are never imposed upon the citizen upon vague or doubtful interpretations.” Hartranft v. Wiegmann, 121 U. S. 609, 7 Sup. Ct. 1240. The decision of the circuit court is reversed.

 No opinion filed.